In an action on a policy of fire insurance with extended coverage for damage to the dwelling as a result of windstorm, the insurer appeals from (1) a judgment in favor of plaintiffs entered upon a verdict of a jury, (2) an order fixing liens on the recovery, (3) an order denying appellant’s motion to set aside the verdict and for a new trial, and (4) an order granting plaintiffs’ motion to correct the verdict of the jury by adding thereto interest from November 25, 1950, the date of the windstorm. Judgment and order correcting the verdict modified on the law so as to provide that interest be computed from April 22, 1951, and as so modified judgment and order unanimously affirmed, without costs. The findings of fact are affirmed. The policy provides that losses are payable sixty days after proof of loss is received by the company. In view of the fact that plaintiffs did not furnish their proof of loss until February 21, 1951, the insurer’s liability under the policy did not mature prior to April 22, 1951. Order denying motion for a new trial and order fixing liens affirmed, without costs. Present — Nolan, P. J., Adel, MaeCrate, Schmidt and Beldock, JJ.